MEMORANDUM**
Dennis Eugene Peterson appeals his conviction and sentence for seven counts of *85production, distribution, and possession of child pornography by means of a computer. He argues that the trial court should have suppressed evidence because of alleged discovery, evidentiary, and Fourth Amendment violations. Peterson also asserts that the trial court miscalculated his offender score by improperly applying sentencing enhancements.
We have carefully considered the parties’ briefs and arguments, as well as the record of this case, and conclude that there was no reversible error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.